Citation Nr: 1624082	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations were conducted in conjunction with this claim in July 2009 (with a June 2012 addendum opinion) and June 2014 (pursuant to the Board's April 2014 remand).  Both examiners noted the Veteran's STRs documented recurrent low back complaints, including a strain and a spasm.  However, neither examination report appears to otherwise be based on an accurate review of the entire record.  Neither examiner acknowledges November 2002 private and November 2012 VA postservice treatment records noting X-ray evidence of lumbar arthritis.  The July 2009 examiner diagnosed a chronic intermittent lumbar muscle spasm, while the June 2014 examiner diagnosed a remote lumbar strain in 1969 (and specifically indicated that imaging studies did not confirm the presence of arthritis).  Clarification and reconciliation of the medical evidence is needed.  

The July 2009 VA examination report and June 2012 addendum both found that the Veteran had a low back condition which pre-existed his military service and was not aggravated therein.  However, the Veteran's service enlistment examination report is silent for low back findings, and therefore, he is entitled to a presumption of soundness at enlistment with respect to a back disability.  Such presumption is rebuttable only by clear and unmistakable evidence that a low back disability pre-existed service and was not aggravated therein.  

The June 2014 VA examiner's negative nexus opinion did not include rationale.  Consequently, that opinion is also inadequate; another examination to secure an adequate medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain updated records (i.e., those not already in the record, to the present  of all VA evaluations and treatment the Veteran has received for a low back disability.

2. Thereafter the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his low back disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and diagnostic studies conducted must be sufficient to resolve whether or not the Veteran has lumbar arthritis.  Based on review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each low back disability entity found.  Specifically, does the Veteran have lumbar arthritis?  [The rationale provided should discuss the conflicting opinions in this matter cited above, expressing agreement or disagreement with each.]

b. Regarding each low back disability entity diagnosed, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's military service?  If so, please identify such evidence.

c. If there is evidence that establishes that a low back disability clearly and unmistakably pre-existed service, is there also any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated therein beyond its natural progression?  If so, please identify such evidence.  The examiner should specifically discuss the low back strain and spasms documented in service.

d. If a low back disability is found to not have clearly and unmistakably pre-existed service, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to include as related to his documented low back injuries therein?

All opinions must include complete rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

